Citation Nr: 1711677	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-34 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left hand disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1991.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2010 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a left hand disorder.  He perfected a timely appeal to that decision.  


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's left hand disorder, currently diagnosed as intrinsic tendonitis with chronic MP joint radial collateral ligament tear, is the result of an injury incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for a left hand disorder, intrinsic tendonitis with chronic MP joint radial collateral ligament tear, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Due to the complete grant of benefits in this decision, no further discussion of VA's duty to notify and duty to assist is necessary.   

The Veteran seeks service connection for a left hand disorder.  Specifically, the Veteran maintains that he developed a chronic left hand condition as a result of a crushing injury he sustained when he fell out of his seat in the tank and his hand was crushed with the breach of the main gun.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  

After a review of all the evidence of record the Board finds that the weight of the evidence is roughly in equilibrium as to whether the Veteran's current left hand disorder is related to an in-service crush injury.  

The record contains multiple treatment records showing that the Veteran has a current left hand disorder.  For example, while the May 2010 VA examiner stated that examination of the left hand was normal, he also noted that there were incidental findings of mild osteoarthritic changes of the first digit on x-rays.  Additionally, in a May 2011 medical statement, Dr. Peter S. Barre reported that he initially saw the Veteran in November 2005 for evaluation of right middle digit PIPJ sprain with intrinsic tightness and left hand index and middle intrinsic tightness.  Dr. Barre noted that the Veteran reported that the left hand had been tight for a number of years after a crush-type injury when he was 19.  Dr. Barre stated that, after evaluation of the left hand, he diagnosed the Veteran with intrinsic tendonitis with chronic MP joint radial collateral ligament tear.  In light of these clinical findings, the Board finds that the first element of the claim of service connection has been met.  

Moreover, the service treatment records (STRs) show that the Veteran suffered a crushing soft tissue injury to the left hand on October 31, 1989.  An X-ray request in October 1989 noted that the Veteran smashed his left hand against the gun turret, and he was experiencing pain and swelling over the 2nd and 3rd metacarpal.  The assessment was left hand sprain; a sprint was applied.  On November 3, 1989, it was noted that the Veteran injured his hand in a tank turret 4 days ago; he was medevac'd for x-rays which were negative.  He was treated with Tylenol and a splint was applied.  He was also placed on profile.  He was diagnosed with contusion of the left hand.  Therefore, the second element of the claim for service connection has been established.  

What is necessary in order to grant service connection is competent medical evidence linking the current intrinsic tendonitis with chronic MP joint radial collateral ligament tear to service.  

In this regard, the record contains conflicting opinions regarding the relationship between the Veteran's currently diagnosed intrinsic tendonitis with chronic MP joint radial collateral ligament tear and his crushing injury in service.  The favorable medical evidence consists of a medical statement dated in May 2011, wherein Dr. Barre noted that the Veteran was seen for problems with the left hand.  At that time, the Veteran reported suffering a crush injury to the left hand; he stated that he has had problems with pain and swelling in the left hand ever since that injury.  Dr. Barre noted that he diagnosed the Veteran with intrinsic tendonitis with chronic MP joint radial collateral ligament tear.  Dr. Barre stated that, with the Veteran's history, it seemed as if the left hand could be related to the injury he sustained in the past.  Dr. Barre opined that it is possible that this chronic radial collateral ligament tear could date back to that previous injury.  Although this is a speculative opinion, the history of treatment by Dr. Barre is afforded significant weight in that the Veteran reported long before filing his current claim that he had suffered from symptoms involving his hand since the in-service injury.

Unfavorable evidence consists of a May 2010 VA examination report which reflected a diagnosis of left hand contusion resolved and a normal examination; however, it was noted that there were incidental findings of mild osteoarthritic changes of the first digit on x-rays.  The examiner stated that the Veteran currently did not have evidence of a left hand condition; consequently, it is not a result of service-connected left hand injury.  

Here, the May 2010 VA examiner based an adverse opinion as to causation on the lack of a current disability.  However, this premise is not factually accurate.  The examiner noted that there were incidental findings of mild osteoarthritic changes of the first digit on x-rays.  Moreover, the Veteran has reported occasional discomfort as well as numbness in the left hand especially if he has been cutting grass for a long time with the hand mower or playing repetitive sports like basketball.  In this regard, the May 2010 opinion lacks probative value because it was based on an inaccurate factual premise.  

The Board finds the Veteran's statements to be credible and consistent with the circumstances, conditions, and hardships of service.  38 C.F.R. § 3.303.  Here, there is lay evidence of continuity of left hand pain after discharge, as well as a current diagnosis of intrinsic tendonitis with chronic MP joint radial collateral ligament tear.  See, e.g., Walker, 708 F.3d at 1338-39.  The Board has given consideration to both the positive and negative evidence of record, and finds the overall evidence to be at least in relative equipoise on the question of whether the Veteran's current intrinsic tendonitis with chronic MP joint radial collateral ligament tear is related to the in-service hand injury, as reported by the Veteran.  

In light of the evidence as so stated, the Board resolves reasonable doubt in favor of the claimant and concludes that the nexus element has been met.  Hence, service connection must be granted.  


ORDER

Service connection for intrinsic tendonitis with chronic MP joint radial collateral ligament tear is granted.  


____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


